TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00454-CV


                                        R. D., Appellant

                                                v.

              Texas Department of Family and Protective Services, Appellee




             FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
     NO. 2015-0550, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal is originally due to be filed on July 15,

2016. By request to this Court dated July 13, 2016, Debbie Cunningham requested an

extension of 30 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Debbie Cunningham is hereby

ordered to file the reporter’s record in this case on or before July 25, 2016. If the record is not

filed by that date, Cunningham may be required to show cause why she should not be held in

contempt of court.
              It is ordered on July 14, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland